DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Considering claim 1, the claim recites applying a wavelet transformation to generate approximation signals and a series of detail signals, summing all or part of the detail signals to form a residual signal and searching for outliers in the residual signal to detect an anomaly.
The limitation of applying a wavelet transformation is a mathematical process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than reciting, by the computer, nothing in the claim element precludes the step from practically being performed in the mind.  In the context of the claim “applying a wavelet transform” encompasses a user manually performing the mathematical operation of a continuous or discrete wavelet transform to a known or previously sampled strain sensor signal.
The limitation of summing all or part of a detail signal to form a residual signal is, similarly, a mathematical process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than reciting, by the computer, nothing in the claim element precludes the step from practically being performed in the mind.  In the context of the claim “summing all or part of the detail signals” encompasses a user manually performing the mathematical operation of adding a plurality of signals together.
The limitation of searching for outliers is a mental process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than recite, by the computer, nothing in the claim precludes the step form practically being perform in the mind.  In the context of the claim “searching for outliers” encompasses a user looking at the data and deciding, based on any of a set of rules, that a data point outside of an accepted range exists.  
These judicial exceptions are not integrated into a practical application.  Particularly, the claim recites two additional element: the method being computer implemented and using a strain sensor to generate a measurement signal.  
The method being computer implemented, at such a high-level of generality, amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Additionally, the abstract idea is not integrated into a practical application because no meaningful limit is imposed on the practicing the abstract idea by simply applying the execution thereof within a computer.
The use of a strain sensor to generate a measurement signal is considered insignificant extra-solution activity for being merely data collection, as held by the courts in Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978), as well as MPEP 2106.05(g).  The extra-solution activity of gathering data from a stain sensor is insufficient to meaningfully integrate the abstract idea into a practical application.
In combination, the additional elements are no more than mere instructions to apply the judicial exceptions using generic computer components with a well-known, routine, and conventional data-gathering extra-solution activity.  The use of a strain sensor to provide measurement data to a computer for wavelet transformation is known to be well-understood, conventional and routine.  Prior art from Cipra (PG-PUB 2008/0183403 A1) discloses monitoring structural elements using a strain sensor to detect any of a type of mechanical load, whereby the strain sensor data is transformed using a wavelet transform ([0055-58]).   Therefore, even in combination, the additional elements fail to provide a practical application of the abstract ideas claimed.  Therefore, the subject matter of claim 1 is not patent eligible subject matter.
Considering claim 2, the additional limitations placed on “searching for outliers” are again a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than recite, by the computer, nothing in the claim precludes the step form practically being perform in the mind.  In the context of the claim “searching for outliers” encompasses a user looking at the data and deciding, based a set of rules, that a data point outside of an accepted range exists, which can be a mental process.  Claim 2 does not any additional elements beyond that already disclosed by claim 1, and thus is also not considered patent eligible.
Considering claim 3, the limitation “determining a level of decomposition” is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than recite, by the computer, nothing in the claim precludes the step form practically being perform in the mind.  In the context of the claim “determining a level of decomposition” encompasses a user performing iterations of calculating the square error using the data and deciding, based on a minimized error, to select a level of wavelet transform decomposition, which can be a mental process.  Claim 3 does not any additional elements beyond that already disclosed by claim 1, and thus is also not considered patent eligible.
Considering claim 4, the limitation of “classifying the detected anomaly” is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than recite, by the computer, nothing in the claim precludes the step form practically being perform in the mind.  In the context of the claim “classifying the detect anomaly” encompasses a user differentiating between different types of outliers based on any set of rules, which can be a mental process.  Claim 4 does not any additional elements beyond that already disclosed by claim 1, and thus is also not considered patent eligible.
Considering claim 5, the limitations of how the anomaly is classified between a first or second type are merely a rule set for providing instructions to the mental process already discussed in claim 4.  Therefore, these limitations do not add any additional elements beyond that already disclosed in claim 4, which can be a mental process.
Considering claim 6, the limitations of how the anomaly is classified between a first or second type are merely a rule set for providing instructions to the mental process already discussed in claim 4.  Therefore, these limitations do not add any additional elements beyond that already disclosed in claim 4, which can be a mental process.
Considering claim 7, the limitation “determining a severity of a detected anomaly” is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than recite, by the computer, nothing in the claim precludes the step form practically being perform in the mind.  In the context of the claim “determining a severity of the anomaly” encompasses a user deciding, based on any set of rules, how severe the anomaly is compared to other anomalies or a known standard, which can be a mental process.  Claim 7 does not any additional elements beyond that already disclosed by claim 1, and thus is also not considered patent eligible.
Considering claim 8, the limitation “detecting peaks in the approximation signal” is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind, but for the recitation of a computer applied method.  That is, other than recite, by the computer, nothing in the claim precludes the step form practically being perform in the mind.  In the context of the claim “detecting peaks in the approximation signal” encompasses a user reviewing data or drawn charts and deciding based on high points in the data or charts that a peak has occurred, which can be a mental process.  Claim 8 does not any additional elements beyond that already disclosed by claim 1, and thus is also not considered patent eligible.
Considering claim 9, the limitation “a data processing system” is recited at a high-level of generality, and therefore, it does not impose meaningful limitations on the abstract idea sufficient to transform the abstract idea into a practical application.  
The method being implemented by a data processing system, at such a high-level of generality, amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Additionally, the abstract idea is not integrated into a practical application because no meaningful limit is imposed on the practicing the abstract idea by simply applying the execution thereof within a computer.
In combination, the additional element is essentially no more than mere instructions to apply the judicial exceptions using generic computer components.  Therefore, even in combination, the additional elements fail to provide a practical application of the abstract ideas claimed.  Therefore, the subject matter of claim 9 is not patent eligible subject matter.
Considering claim 10, the limitation “a computer program product comprising instructions which, when the program is executed by a computer, cause same to implement the method” is recited at a high-level of generality, and therefore, it does not impose meaningful limitations on the abstract idea sufficient to transform the abstract idea into a practical application.  
The method being implemented by a data processing system, at such a high-level of generality, amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Additionally, the abstract idea is not integrated into a practical application because no meaningful limit is imposed on the practicing the abstract idea by simply applying the execution thereof within a computer.
In combination, the additional element is essentially no more than mere instructions to apply the judicial exceptions using generic computer components.  Therefore, even in combination, the additional elements fail to provide a practical application of the abstract ideas claimed.  Therefore, the subject matter of claim 10 is not patent eligible subject matter.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program product, under its broadest reasonable interpretation includes transitory signals, per se.  In accordance with MPEP 2106.03, the subject matter of claim 10 is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 8, 2022